Exhibit Merge Healthcare Acquisition of etrials –FAQ document Prepared for public distribution via www.etrials.com June 1, 2009 General Q:What are you announcing today? A: On June 1, 2009, Merge Healthcare and etrials jointly announced that they have signed an agreement whereby Merge will acquire etrials Worldwide, Inc. The agreement was effective on May 30, 2009. Q:Who is Merge Healthcare? A:Merge Healthcare (NASDAQ MRGE) provides imaging and information management software solutions to the healthcare market.For over 20 years, Merge has focused on solving the unique visualization, connectivity and workflow issues posed by the adoption of digital medical imaging.Headquartered in Milwaukee, Wisconsin, Merge has offices on 3 continents and approximately 300 employees worldwide. Merge has strong brand leadership in the medical imaging toolkit market with its MergeCOM-3™ DICOM toolkit, as well as in desktop diagnostic review software through its eFilm Workstation®. Q: What are the financial details of this acquisition? A: The financial terms of the agreement are outlined in the press release published on each company’s web site and in documents filed with the SEC. Q: When will this acquisition be finalized? A: The merger agreement between etrials and Merge Healthcare was signed May 30, 2009.
